Citation Nr: 0912204	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  06-30 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from November 1976 to 
January 1980.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in February 2008.  This matter was 
originally on appeal from a December 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the Veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its remand.  Id.  

The case was remanded by the Board in February 2008 for 
additional development.  Specifically, the Board ordered, 
"The veteran should be requested to provide the names and 
addresses, as well as the dates of treatment, of all health 
care providers who have treated him for bilateral foot 
condition since service. After securing any appropriate 
consent from the veteran, VA must obtain any such treatment 
records that have not previously been associated with the 
veteran's claims folder. If VA is unsuccessful in obtaining 
any medical records identified by the veteran, it must inform 
him of this and request him to provide copies of the 
outstanding medical records."  

The Board notes that the Veteran submitted a VA Form 21-4142, 
Authorization and Consent to Release Information to VA, for 
Alsen Medical Clinic in Detroit, Michigan.  It does not 
appear that the AMC attempted to obtain these medical 
records.  Thus, further development is, therefore, needed in 
light of this Stegall violation.

Accordingly, this case is remanded for the following action:

1.  The Veteran should be requested to 
provide the names and addresses, as well 
as the dates of treatment, of all health 
care providers who have treated him for 
bilateral foot condition since service, 
including Alsan Medical Clinic in 
Detroit, Michigan. After securing any 
appropriate consent from the Veteran, VA 
must obtain any such treatment records 
that have not previously been associated 
with the Veteran's claims folder.  If VA 
is unsuccessful in obtaining any medical 
records identified by the Veteran, it 
must inform him of this and request him 
to provide copies of the outstanding 
medical records.

2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




